UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-7090


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN PAUL SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:02-cr-00064-JPB-7)


Submitted:   November 5, 2012             Decided:    November 27, 2012


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


John Paul Smith, Appellant Pro Se.       Paul        Thomas Camilletti,
Thomas Oliver Mucklow, Assistant United              States Attorneys,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 John Paul Smith seeks to appeal the district court’s

orders         denying    his    motion    for       a   sentence    reduction   under   18

U.S.C. § 3582(c)(2) (2006) and his motion for reconsideration.

In criminal cases, the defendant must file the notice of appeal

within fourteen days after entry of the order.                            Fed. R. App. P.

4(b)(1)(A); see United States v. Alvarez, 210 F.3d 309, 310 (5th

Cir. 2000) (holding that § 3582 proceeding is criminal in nature

and Rule 4(b)(1)(A) appeal period applies).                           With or without a

motion, upon a showing of excusable neglect or good cause, the

district court may grant an extension of up to thirty days to

file       a   notice    of     appeal.     Fed.         R.   App.   P.   4(b)(4);   United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

                 The district court denied Smith’s § 3582(c)(2) motion

on   February       15,       2012   and   his       motion    for   reconsideration     on

June 8, 2012.            Smith filed his motion for reconsideration at the

earliest on May 31, 2012 and his notice of appeal on June 18,

2012. *        Because the notice of appeal was not timely filed as to

the February 15, 2012 order, we dismiss the appeal in part as to

       *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).




                                                 2
that order.     We affirm the district court’s June 8, 2012 order

denying     Smith’s     motion      for    reconsideration.           See    United

States v.    Goodwyn,        596   F.3d   233,   236   (4th   Cir.    2010).     We

dispense    with      oral     argument    because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              DISMISSED IN PART;
                                                                AFFIRMED IN PART




                                          3